Electronically Filed
                                                         Supreme Court
                                                         SCPR-17-0000101
                                                         17-MAR-2017
                                                         01:07 PM
                             SCPR-17-0000101


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                 IN RE EDMOND K. IKUMA, Petitioner.



                           ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Edmond K. Ikuma’s
petition to resign and surrender his license to practice law in
the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai'i (RSCH), and of the
affidavits and exhibits in support thereof, we conclude
Petitioner Ikuma has fully complied with the requirements of RSCH
Rule 1.10.    Therefore,
           IT IS HEREBY ORDERED that the petition is granted. 

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Edmond K. Ikuma, attorney number 6048, from
the roll of attorneys of the State of Hawai'i, effective with the
filing of this order.
           DATED:   Honolulu, Hawai'i, March 17, 2017.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson